ING LOGO AMERICAS US Legal Services J. Neil McMurdie Senior Counsel Tel: 860.580.2824 | Fax: 860.580.4844 Email: neil.mcmurdie@us.ing.com May 4, 2010 BY EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: ReliaStar Life Insurance Company and its Select*Life Variable Account Prospectus Title: FlexDesign ® VUL File Nos.: 333-69431 * and 811-04208 Rule 497(j) Filing Ladies and Gentlemen: On behalf of ReliaStar Life Insurance Company and its Select*Life Variable Account, we hereby certify pursuant to Rule 497(j) under the Securities Act of 1933, as amended, that: The form of the Prospectus, Prospectus Supplement and the Statement of Additional Information that would have been filed under Rule 497(c) would not have differed from that contained in the most recent post-effective amendment to the above-referenced Registration Statement; and The text of the most recent post-effective amendment to the above-referenced Registration Statement was filed electronically by EDGARLink on April 14, 2010. If you have any questions, please call the undersigned at 860-580-2824 or Patricia Guerrera at 860-580-2815. Sincerely, /s/ Neil J. McMurdie Neil J. McMurdie Windsor Site One Orange Way, C1S Windsor, CT 06095-4774 ING North America Insurance Corporation
